DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 3, 5, 8 and 9 are objected to because of the following informalities: each claim ends in a semicolon (;), and should be amended to end in a period (.). 
Claim 2 recites “Patterned substrates for high performance optoelectronic devices.”, which should be changed to end in a semicolon (;).
Furthermore, claims 1, 3-5, 8 and 9 recite the terms ‘LD’ and/or ‘PS’.  These claims should be amended to change 'LD' to laser diode, change 'PS' to patterned substrate. Appropriate correction is required.
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  In the instant case, claim 5 refers to claim 4 in the preamble, and refers to claim 2 in line 5.  See MPEP § 608.01(n).  Accordingly, the claim 5 has not been further treated on the merits.
Claim 9 recites “Sensor device on PSs.” which should each be changed to end in a semicolon (;).
The Applicant is advised to review § 608.01(m) of the MPEP for guidance regarding claim formatting requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “Patterned substrate(s)…” in lines 2 and 4, which lacks proper antecedent basis.  It appears that “patterned substrate" refers to ‘PS’ recited in claim 1.  Therefore, the Examiner suggests amending the claim 2 recitations to read “The Patterned substrate” in consideration of the claim 1 objection above.

Claim 3 recites ‘a LD device’ in each of lines 2 and 3.  It is unclear if these limitations are recited in the alternative, or refer to the same ‘LD’ device.  Furthermore, it is unclear if these device(s) refer to the ‘LD’ element recited in line 2 of claim 1.  The Examiner suggests amending claim 3 to recite “the laser diode device configured to operate…” and “the laser diode device comprising growth by…”

Claims 7-9 each recite groups of elements.  As these groups are not recited in the alternative, it is unclear if the claims require all of the elements to be considered.  This renders the scope of claims 7-9 indefinite.  For example, does claim 3 require a semiconductor structure comprising “a p-i-n or p-n diode, a light emitting diode, a superluminescent light emitting diode, a photodiode, and a solar cell” as recited, or just one of those elements?  For the purposes of examination, the Examiner has interpreted each of the claims to mean the elements are to be considered in the alternative, for example: “…semiconductor structure comprises one of a p-i-n or p-n diode, a light emitting diode, a superluminescent light emitting diode, a photodiode, and a solar cell”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lochtefeld (PG Pub. No. US 2010/0252861 A1).
Regarding claim 1, Lochtefeld teaches a method comprising: 
Method of fabricating LD (¶ 0035: method comprises forming a laser diode); 
Method of reducing dislocation and enhancing crystalline quality of epitaxial growth of semiconductor (¶ 0051: at least a portion of diode region substantially defect free);
Method of fabrication (¶ 0097: substrate formed by at least one fabrication step);

Regarding claim 3, Lochtefeld teaches the method of claim 1, further comprising growth approach for: 
a LD device that operates in deep ultraviolet to visible and to infrared regions (¶ 0067: visible, ultraviolet and infrared wavelengths); 
a LD device can be grown by MBE, MOCVD, or any other epitaxial technique (¶ 0004);

Regarding claim 4, Lochtefeld teaches a method of epitaxial growth LD structures (¶ 0102, 121) on PSs (¶ 0097: substrate comprises a pattern) for reduced dislocation densities (¶ 0051: at least a portion of diode region substantially defect free).

Regarding claim 6, Lochtefeld teaches a device according to claim 3, further comprising: 
a device with single quantum well or multiple quantum well or quantum dot in the active region (¶ 0034: diode comprises quantum wells); 
a device that operates in wide range of emission wavelength, from deep ultraviolet to infrared regions (¶ 0067: visible, ultraviolet and infrared wavelengths).

Regarding claim 7, Lochtefeld teaches a device can be grown using claim 3, semiconductor structure comprises a p-i-n or p-n diode, a light emitting diode, a superluminescent light emitting diode, a photodiode, and a solar cell (¶ 0034-0037).

Regarding claim 8, Lochtefeld teaches the method of claim 1, further comprising growth approach for: 
Light Emitting Device (LED) (¶ 0052: LED) in the UV region (¶ 0067: ultraviolet) grown on PSs (¶ 0097: patterned substrate), the PSs can be made from Si, GaN-on-sapphire, sapphire, GaN free-standing, and other wafers (¶ 0045: wafer);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld as applied to claim 1 above, and further in view of Kryliouk et al. (PG Pub. No. US 2014/0077220 A1).
Regarding claim 2, Lochtefeld teaches the method of claim 1, further comprising: 
patterned substrates for high performance optoelectronic devices. Patterned substrate can be with Si, GaN-on-sapphire, sapphire, GaN free-standing, and other wafers (¶ 0097); 
Patterned substrates can be fabricated by combination of lithography and wet-chemical etching, combination of lithography and dry etching, combination of lithography and wet-chemical etching and/or dry etching, or nanoimprint lithography followed by etching (¶ 0047: photolithography and reactive ion etching);
Lochtefeld does not teach the lithography comprises e-beam lithography.
Kryliouk teaches forming openings in GaN comprising e-beam lithography and reactive ion etch (¶ 0036).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the e-beam lithography taught by Kryliouk with the method of Lochtefeld, as e-beam lithography is known in the art as a suitable equivalent means to photolithography (Kryliouk, ¶ 0035) for forming openings in GaN.  Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld as applied to claim 1 above, and further in view of Kouvetakis et al. (PG Pub. No. US 2006/0163612 A1).
Regarding claim 9, Lochtefeld teaches the method of claim 1, further comprising growth approach for: 
Sensor device (¶ 0037: solar cell) on PSs (¶ 0097). 
These sensor devices are III-V (¶ 0038) on the PSs (¶ 0097).
The PSs can be with Silicon, SiOx-on-Silicon, and other wafers (¶ 0045: wafers);
Lochtefeld does not teach the sensor material comprises Si1-x-yGexSny, with 0≤x≤1, 0≤y≤1.
Kouvetakis teaches sensors (¶ 0046: photodetector, analogous to photo cell of Lochtefeld) comprising Si1-x-yGexSny, with x≤0.25, y≤0.11 (¶ 0011).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the sensor material taught by Lochtefeld for the III-V material taught by Kouvetakis as a means to configure the device for infrared wavelengths (Kouvetakis, ¶ 0004).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Li et al. (PG Pub. No. US 2009/0039361 A1) teaches forming laser diodes with reduced defect densities on patterned substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/
Examiner, Art Unit 2894